                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 :
ELEANOR THOMAS,                                  :     CIVIL ACTION
                                                 :
                        Plaintiff,               :
                                                 :
                       v.                        :     No. 17-4989
                                                 :
FAMILY DOLLAR STORES OF                          :
PENNSYLVANIA, LLC,                               :
                                                 :
                        Defendant.               :
                                                 :

                                       MEMORANDUM

ROBERT F. KELLY, Sr. J.                                          NOVEMBER 19, 2018

       Plaintiff, Eleanor Thomas (“Thomas”), initially filed this personal injury suit in the

Philadelphia County Court of Common Pleas against Defendant, Family Dollar Stores of

Pennsylvania, LLC (“Family Dollar”), on September 18, 2017. (Notice of Removal ¶ 2.) On

November 6, 2017, Family Dollar, a limited liability company owned exclusively by Family

Dollar Stores, Inc., a corporation organized under the laws of the State of Delaware with its

principal place of business in the Commonwealth of Virginia, removed this action to this Court

pursuant to 28 U.S.C. § 1332(c)(1). (Id. ¶¶ 3, 6.)

       Presently before the Court is Family Dollar’s Motion for Summary Judgment (Doc. No.

15) and Thomas’ Response to Defendant’s Motion for Summary Judgment (Doc. No. 16). For

the reasons noted below, Family Dollar’s Motion is granted.

I.     BACKGROUND

       On June 27, 2016, Thomas went to a Family Dollar retail store, located at or near 5716

Baltimore Avenue, Philadelphia, PA, to purchase laundry and dish detergent. (Def.’s Mot.
Summ. J. ¶¶ 3–4; Pl.’s Resp. to Mot. ¶¶ 3–5.) She walked down an aisle on the left side of the

store, made a right turn, and proceeded up the detergent aisle. (Def.’s Mot. Summ. J. ¶ 5; Pl.’s

Resp. to Mot. ¶¶ 3–5.) While walking through the store, Thomas admitted that she was “looking

at [Family Dollar’s] shelves rather than at her feet,” as she needed to find and select the detergent

she needed. (Pl.’s Resp. to Mot. ¶¶ 6–10.) As she rounded the corner of the aisle, Thomas

encountered a “thick, yellow substance” on the floor, next to a broken glass bottle. Thomas

subsequently slipped and fell on the substance. (Def.’s Mot. Summ. J. ¶ 5; Pl.’s Resp. to Mot. ¶¶

3–5.) She also stated that although there were boxes located at the end of the detergent aisle,

“she did not recall there being anything in front of” the thick, yellow substance that had

prevented her from seeing it at the time of the alleged incident. (Def.’s Mot. Summ. J. ¶ 6 (citing

Ex. B, Deposition of Eleanor V. Thomas (“Thomas Dep.”), 38:20–24).)

       As a result of her fall, Thomas alleges that she suffered “serious and permanent personal

injuries, serious impairment of body function and/or permanent serious disfigurement, and/or

aggravation of pre-existing conditions.” (Compl. ¶ 8.) Thomas’ injuries include “cervical

sprains and strains, multi-level cervical disc herniations, multi-level lumbar disc bulges, left C6-

7 radiculopathy, posttraumatic cephalgia,” and other injuries. (Id.)

II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 56(a) states that summary judgment is proper “if the

movant shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The Court asks “whether the evidence

presents a sufficient disagreement to require submission to the jury or whether . . . one party

must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986).

The moving party has the initial burden of informing the court of the basis for the motion and



                                                 2
identifying those portions of the record that demonstrate the absence of a genuine dispute of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “A fact is material if it could

affect the outcome of the suit after applying the substantive law. Further, a dispute over a

material fact must be ‘genuine,’ i.e., the evidence must be such ‘that a reasonable jury could

return a verdict in favor of the non-moving party.’” Compton v. Nat’l League of Prof’l Baseball

Clubs, 995 F. Supp. 554, 561 n.14 (E.D. Pa. 1998) (quoting Liberty Lobby, 477 U.S. at 255).

       Summary judgment must be granted “against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and on which that

party will bear the burden of proof at trial.” Celotex, 477 U.S. at 322. Once the moving party

has produced evidence in support of summary judgment, the non-moving party must go beyond

the allegations set forth in its pleadings and counter with evidence that presents “specific facts

showing that there is a genuine issue for trial.” See Big Apple BMW, Inc. v. BMW of N. Am.,

Inc., 974 F.2d 1358, 1362–63 (3d Cir. 1992). “More than a mere scintilla of evidence in its

favor” must be presented by the non-moving party in order to overcome a summary judgment

motion. Tziatzios v. United States, 164 F.R.D. 410, 411–12 (E.D. Pa. 1996). If the court

determines there are no genuine disputes of material fact, then summary judgment will be

granted. Celotex, 477 U.S. at 322.

III.   DISCUSSION

       Thomas’ personal injury claim arises from a “slip and fall” incident at Family Dollar on

June 27, 2016. (Compl. ¶ 4.) In order to prevail on a claim of negligence, a plaintiff must

establish: “(1) a duty of care; (2) the breach of the duty; (3) a causal connection between the

conduct and the resulting injury; and (4) actual loss or damage resulting to the plaintiff.”




                                                  3
Farabaugh v. Pa. Turnpike Comm’n, 911 A.2d 1264, 1272–73 (Pa. 2006) (citing R.W. v.

Manzek, 888 A.2d 740, 746 (Pa. 2005)).

       Thomas asserts that Family Dollar was negligent by breaching its duty of care to keep its

premises clear of a “thick, yellow substance.” (Pl.’s Mem. Law in Opp’n 7–8.) Family Dollar,

on the other hand, contends that the substance constituted an “open and obvious condition” of

which it owed Thomas no duty of care. (Def.’s Mem. Law Supp. Mot. to Dismiss 4.) For the

following reasons, we find Thomas cannot establish that Family Dollar owed her a duty of care

or that Family Dollar breached such a duty.

       A.      Family Dollar Owed No Duty of Care to Thomas Because the
               “Thick, Yellow Substance” was an Open and Obvious Condition

       It is uncontested that Thomas was a business invitee at the time of the incident. (Id.) “A

business invitee is a ‘person who is invited to enter or remain on land for a purpose directly or

indirectly connected with the business dealings with the possessor of the land.’” King v.

RockTenn CP, LLC, No. 13-6663, 2015 WL 2215533, at *3 (E.D. Pa. May 8, 2015) (Kelly, J.)

(quoting Charlie v. Erie Ins. Exch., 100 A.3d 24, 253 (Pa. Super. Ct. 2014)). “As a general rule,

a possessor of land owes a duty to an invitee to protect him or her from foreseeable harm.” Id.

(citing Carrender v. Fitterer, 469 A.2d 120 (Pa. 1983)). However, Pennsylvania courts limit this

duty of care as described in the Restatement (Second) of Torts, § 343. See Ferencz v. Milie, 535

A.2d 59, 64 (Pa. 1987).

               A landowner owes a duty to protect invitees from the condition of
               its premises only if it:
                       (a) knows or by the exercise of reasonable care would
                       discover the condition, and should realize that it involves
                       an unreasonable risk of harm to such invitee, and (b) should
                       expect that they will not discover or realize the danger, or
                       will fail to protect themselves against it, and (c) failed to
                       exercise reasonable care to protect them against danger.



                                                 4
Id. (citing Restatement (Second) of Torts, § 343).

        “Thus . . . ‘[a] possessor of land is not liable to his invitees for physical harm caused to

them by any activity or condition on the land whose danger is known or obvious to them, unless

the possessor should anticipate the harm despite such knowledge or obviousness.’” Carrender,

469 A.2d at 123 (second alteration in original) (quoting Restatement of Torts, § 343A).

According to the Restatement, a danger is “known” when it is “not only . . . known to exist, but .

. . also . . . recognized [to be] dangerous and the probability and gravity of the threatened harm

[is] appreciated.” Id. at 123–24 (second alteration in original) (quoting Restatement of Torts,

§ 343A). Likewise, a danger is “obvious” when “both the condition and the risk are apparent to

and would be recognized by a reasonable man, in the position of the visitor, exercising normal

perception, intelligence, and judgment.” Id. (emphasis added).

        Thomas argues that Family Dollar is liable for the injury caused by the hazardous

condition because the presence of the thick, yellow substance was not known to her at the time of

the incident. (Pl.’s Mem. Law in Opp’n 11.) Despite stating that there were no visual

obstructions surrounding the liquid that concealed it from view, Thomas argues that she was

focused instead on the products displayed on the shelves as she was shopping. (Id. (“Plaintiff’s

attention was focused on the products she intended to purchase from Defendant, not on the floor.

Plaintiff, therefore, did not see the spilled yellow substance until the time of her fall.”); see also

Thomas Dep., 38:20–24.) Thomas attempts to argue that this is considered reasonable conduct

by a customer by stating that businesses “should not be expecting their customers to be looking

at the ground as they shop, and [a business] would not want them to!” (Pl.’s Mem. Law in

Opp’n 7.) That “[i]n order for [a business] to be profitable, it has to sell the items on its shelves.”

(Id. (emphasis in original).)



                                                   5
       However, this argument is unavailing. “It is hornbook law in Pennsylvania that a person

must look where he is going.” Graham v. Moran Foods, Inc., No. 11-239, 2012 WL 1808952, at

*4 (E.D. Pa. May 18, 2012) (quoting Villano v. Sec. Sav. Ass’n, 407 A.2d 440, 441 (Pa. Super.

Ct. 1979)) (rejecting argument that business invitee was distracted from hazardous condition

because of in-store sale signs). “[J]ust as drivers are not relieved of responsibility for accidents

if they are distracted by billboards, customers are not relieved of the responsibility of watching

for obstacles while they walk, even if they are distracted by sales displays.” Id. (quoting

Campisi v. Acme Mkts., Inc., 915 A.2d 117, 121 (Pa. 2006)).

       Both Pennsylvania courts and federal courts applying Pennsylvania law have outright

rejected the argument Thomas makes here. In Graham, the United States District Court for the

Eastern District of Pennsylvania rejected the argument that the plaintiff was too distracted by

sales signs placed in the aisle to notice an empty pallet on the floor behind her as she stepped

backwards. See Graham, 2012 WL 1808952, at *5. Similarly, in Rogers v. Max Azen, Inc., the

Supreme Court of Pennsylvania reversed a judgment in favor of a plaintiff who was injured after

tripping over a support banister for a staircase. 16 A.2d 529, 531 (Pa. 1940). The court noted

that although a “less[er] degree of attention in the placement of the feet is required of customers

in stores who ‘walk along the aisles where goods are displayed . . . for the very purpose of

catching the eye and attracting the attention of those who use the passageways’,” than those who

walk along sidewalks, the general rule still applies that “where one is injured as the result of a

failure on his part to observe and avoid an obvious condition which ordinary care for his own

safety would have disclosed, he will not be heard to complain.” Id. at 531.

         Here, the substance posed an “obvious” condition and its danger would have been

readily apparent to a reasonable person “exercising normal perception, intelligence, and



                                                  6
judgment.” See Carrender, 469 A.2d at 123–24. Thomas would have easily avoided the “thick,

yellow substance” if she had been exercising reasonable care and paying attention to where she

was walking. 1 Thomas provides no evidence that the substance was obstructed from view and

admits that she had her eyes “trained on the merchandise” rather than on her surroundings. (See

Pl.’s Mem. Law in Opp’n 7.)

         Therefore, Family Dollar owed Thomas no duty and is not liable for her injuries. See

Carrender, 469 A.2d at 123. Thus, because no duty existed, Thomas cannot establish a

negligence claim and Family Dollar is entitled to summary judgment.

         B.       Thomas Cannot Prove that Family Dollar Had Requisite Notice of the
                  Hazardous Condition

         Though we find that Thomas cannot establish a negligence claim because Family Dollar

owed her no duty of care, her claim also fails because she cannot prove that Family Dollar had

adequate notice of the condition to breach a duty of care. See Farabaugh, 911 A.2d at 1272–73

(defining breach as a necessary element of personal injury claims). In order to show that a

defendant breached its duty of care to keep its premises free from hazardous conditions, an

“invitee must prove either the proprietor of the land had a hand in creating the harmful condition,

or he had actual or constructive notice of such condition.” Pace v. Wal-Mart Stores E., LP, No.

17-1829, 2018 WL 4468100, at *4 (E.D. Pa. Sept. 18, 2018) (quoting Hower v. Wal-Mart Stores,

Inc., No. 08-1736, 2009 WL 1688474, at *3 (E.D. Pa. June 16, 2009)).

         Thomas makes no assertion that Family Dollar either created the harmful condition or

had actual notice of the spill. Instead, she argues Family Dollar was negligent in allowing the
1
  It is unclear from the record whether Thomas encountered the spill while walking down the aisle or after she
turned the corner. To the extent Thomas argues that she was rounding the corner and could not have seen the
substance until it was too late, that argument fails as well. “A grocery store, with its aisles bordered by high shelves
stacked with merchandise, naturally presents the danger of a large blind spot as customers exit an aisle. . . . The
likelihood of danger further increases when a customer rounds the corner of an aisle directly toward the end of the
adjacent aisle . . . .” Campisi, 915 A.2d at 121 (“[W]e would consider a customer’s duty of ordinary care to include
looking for obstacles before exiting an aisle.”).

                                                           7
condition to exist due to a lack of “any policies, procedures or training . . . in place for

maintenance and safety in [its] stores.” (Pl.’s Mem. Law in Opp’n 9 (citing Ex. A, Deposition of

Jane Somers (“Somers Dep.”)).) “Constructive notice requires proof that the condition had been

present long enough that, in the exercise of reasonable care, the defendant should have known its

presence.” Hower, 2009 WL 1688474, at *3 (quoting Scruggs v. Retail Ventures, Inc., No. 06-

1148, 2008 WL 2687147, at *5 (W.D. Pa. July 8, 2008)). According to Thomas, Family Dollar

failed to exercise reasonable care by not inspecting the premises or having adequate safety

policies. (See Pl.’s Mem. Law in Opp’n 9.)

         However, Thomas’ argument is insufficient to establish Family Dollar had constructive

notice of the spill. Under Pennsylvania law, a plaintiff is “consistently required . . . ‘to provide

some proof as to the length of time a spill existed on the floor to establish constructive notice.’”

Hower, 2009 WL 1688474, at *3 (quoting Cox v. Wal-Mart Stores E., L.P., No. 07-2391, 2008

WL 4072804, at *4 (E.D. Pa. Aug. 26, 2008)).

                  The duration of the hazard is important because if a hazard only
                  existed for a very short period of time before causing any injury,
                  then the possessor of the land, even “by the exercise of reasonable
                  care,” would not discover the hazard, and thus would owe no duty
                  to protect invitees from such a hazard.

Id. (quoting Craig v. Franklin Mills Assocs., 555 F. Supp. 2d 547, 550 (E.D. Pa. 2008)).

         First, Thomas does not provide any evidence pertaining to how long the spill was on the

floor. 2 (See Compl. ¶¶ 1–5; Pl.’s Mem. Law in Opp’n 7–9.) Second, Thomas attempts to prove


2
 The only claim made that is relevant to the duration of the hazardous condition is found in Thomas’ deposition,
where she states that the spill had “a brown ring around it,” apparently indicating to her that it had been there for an
extended period of time. (Thomas Dep., 31:2–8.) Notably, this allegation was not cited in her briefing. However,
mere allegations or vague statements, such as this, cannot be used to survive a motion of summary judgment. See
Trap Rock Indus., Inc. v. Local 825, Int’l Union of Operating Eng’rs, AFL-CIO, 982 F.2d 884, 890–91 (3d Cir.
1992) (quoting Gray v. York Newspapers, Inc., 957 F.2d 1070, 1078 (3d Cir. 1992); Quiroga v. Hasbro, Inc., 934
F.2d 497, 500 (3d. Cir. 1991)).
         Furthermore, in Saldana v. Kmart Corp., the United States Court of Appeals for the Third Circuit (“Third
Circuit”) rejected testimony pertaining to an accumulation of dust on a puddle as evidence proving a spill had been

                                                           8
constructive notice by arguing that a lack of training or inspection routine was proof of

negligence by Family Dollar. (See Pl.’s Mem. Law in Opp’n 9.) However, the lynchpin of this

argument, that Jane Somers (“Somers”), a Family Dollar Representative, could “offer no insight”

into the procedures or training Family Dollar has for dealing with spills is undercut by Somers’

actual deposition testimony, in which she explains Family Dollar’s exact procedures and training

for handling such situations. (Compare Pl.’s Mem. Law in Opp’n 9, with Somers Dep., 16:17–

17:3, 18:1–11, 18:18–20:11, 44:18–46:4, 46:22–47:13.) Thomas’ argument incorrectly implies

that a “lack of evidence” that Family Dollar inspected the aisle is proof that Family dollar did not

inspect the aisle. See Hower, 2009 WL 1688474, at *6 (rejecting similar argument as

conjecture).

        More importantly, Thomas “conflates evidence of [Family Dollar’s] inspection practices

with evidence of the duration of the spill. [Family Dollar’s] alleged failure to perform a safety

sweep says nothing about how long the spill was present.” See id. Though perhaps not a

“bright-line rule,” without any evidence regarding the length of time the spill existed, it is

immaterial when Family Dollar conducted an inspection because a “[d]efendant cannot be liable

for negligence by failing to identify and clean up a spill only a short time after its occurrence.”

See id.; see also Pace, 2018 WL 4468100, at *4 (“Plaintiff lacks any evidence of how long the

grape(s) were on the floor, effectively foreclosing any argument that the store had constructive

notice.”); Kujawski v. Wal-Mart Stores, Inc., No. 06-4120, 2007 WL 2791838, at *3 (E.D. Pa.

Sept. 25, 2007) (granting summary judgment despite a lack of evidence regarding the last time a



present for a particular length of time. 260 F.3d 228, 234 (3d Cir. 2001). In reaching this conclusion, the Third
Circuit noted, in part, that no additional evidence was provided that explained how much dust had accumulated or
how long it would have taken for it to occur. See id. Likewise, Thomas provides no evidence in this case that
demonstrates the size of the brown ring around the thick, yellow substance or how much time would be required for
it to develop. Therefore, we cannot consider Thomas’ testimony to construe any assertion of the duration of the
spill.

                                                        9
safety sweep was conducted because there was no evidence pertaining to how long the spill was

on the floor).

        Based on the evidence, there is no genuine dispute of material fact, and no reasonable

jury could find, that Family Dollar had constructive notice of the spill prior to Thomas’ fall.

Without notice, Family Dollar could not have breached a duty of care to Thomas. Therefore,

Thomas’ personal injury claim cannot survive Family Dollar’s summary judgment motion.

IV.     CONCLUSION

        Based on the foregoing reasons, Family Dollar’s Motion for Summary Judgment is

granted.

        An appropriate Order follows.




                                                 10
